Continuing Abatement Order filed November 21, 2019




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00009-CR
                               NO. 14-18-00010-CR
                               NO. 14-18-00021-CR
                                   ____________

                   STEVEN KURT BAUGHMAN, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 174th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1423421

                   CONTINUING ABATEMENT ORDER

      On July 25, 2019, this court directed the trial court to conduct a hearing in
this case to determine whether appellant needed appointment of new counsel. Our
order required the trial judge to see that a record of the hearing is made, make
findings of fact and conclusions of law, and order the trial clerk to forward a record
of the hearing and a supplemental clerk’s record containing the findings and
conclusions. On September 19, 2019, we received the record of that hearing. On
November 19, 2019, we received the trial court’s findings of fact and conclusions
on law wherein it stated it would appoint counsel for appellant.

      We now ORDER the trial court to appoint new counsel for appellant and
file that order with this court. A supplemental clerk’s record with an order
appointing counsel shall be filed with the clerk of this court within 15 days of the
date of this order.

      It is so ORDERED.

                                  PER CURIAM


Panel Consists of Justices Wise, Zimmerer, and Spain.